                                            Case 3:20-cv-08058-SI Document 14 Filed 08/17/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                                                                            Case No. 21-cv-04144-SI
                                   7     ALIITASI T ALAPATI,                                         20-cv-08058-SI (related)
                                   8                    Plaintiff,

                                   9             v.                                         ORDER DENYING MOTION TO
                                                                                            REMAND
                                  10     CITY AND COUNTY OF SAN                             Re: Dkt. No. 9
                                         FRANCISCO, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Currently before the Court is plaintiff Aliitasi Alapati’s motion to remand. Dkt. No. 9.

                                  14   Pursuant to Civil Local Rule 7-1(b), the Court finds this matter suitable for disposition without oral

                                  15   argument and VACATES the August 20, 2021 motion hearing. Having carefully considered the

                                  16   papers submitted, the Court DENIES plaintiff’s motion to remand.

                                  17

                                  18                                            BACKGROUND

                                  19          On March 11, 2020, Plaintiff filed a complaint in San Francisco Superior Court against

                                  20   Defendants City and County of San Francisco (“the City”), “Nurse Goodai”, and DOES 1

                                  21   THROUGH 50 asserting ten causes of action relating to plaintiff’s treatment as an inmate of the

                                  22   City’s jail. Dkt. No. 1, Ex. A. On October 30, 2020, Plaintiff’s sister handed proofs of service of

                                  23   summons and complaint at the Office of the City Attorney at 1390 Market Street with a city clerk,

                                  24   Andrea Brosnan. Dkt. No. 13, Exs. B, C; 14-1 (Alapati Decl.) at ¶¶ 4, 5. The summons identified

                                  25   the City and “Nurse Goodai” as defendants. Dkt. No. 13, Exs. B; C.

                                  26          On or about March 29, 2021, defense counsel represented to plaintiff’s counsel that defense

                                  27   counsel could not identify “Nurse Goodai” and stated “Nurse Goodai” had not been personally

                                  28   served. Dkt. No. 13-11 (Collins Decl.) at ¶ 2. On March 31, 2021, plaintiff’s counsel emailed
                                            Case 3:20-cv-08058-SI Document 14 Filed 08/17/21 Page 2 of 4




                                   1   defense counsel information about “nurse Goodai (or Godai)” and requested defense counsel notify

                                   2   plaintiff’s counsel “if [defense counsel was] able to ascertain his identity with this information.”

                                   3   Dkt. No. 13-11, Ex. A. On April 19, 2021, defense counsel notified plaintiff about the identity of

                                   4   nurse Giday Beshue. Id. at ¶ 4. On May 3, 2021, Plaintiff filed a First Amended Complaint (“FAC”)

                                   5   in San Francisco Superior Court naming the City and Nurse Giday Beshue as defendants. Dkt. No.

                                   6   13, Ex. H. On the same day, defense counsel accepted service on Defendant Beshue’s behalf. Dkt.

                                   7   No. 13 at 3; 13-1 (Hannawalt Decl.) at ¶ 9.

                                   8          On June 1, 2021, Defendant Beshue removed the case to this Court. Dkt. No. 1. The City

                                   9   consented to Defendant Beshue’s removal. Dkt. No. 1 at 1. On June 30, 2021, Plaintiff filed a

                                  10   Motion to Remand to State Superior Court. Dkt. No. 9. On July 14, 2021, Defendant Beshue filed

                                  11   an opposition. Dkt. No. 13. On July 21, 2021, Plaintiff filed a reply. Dkt. No. 14.

                                  12
Northern District of California
 United States District Court




                                  13                                           LEGAL STANDARD

                                  14          A defendant may remove any civil action brought in a state court over which the district

                                  15   court has original jurisdiction. 28 U.S.C. § 1441(a). A defendant must remove within 30 days of

                                  16   receiving plaintiff's initial pleading or, where the case is not removable based on the initial pleading,

                                  17   within thirty days of receiving an amended pleading, motion, order or other paper from which it

                                  18   may first be ascertained that the case has become removable. 28 U.S.C. § 1446(b). “Each defendant

                                  19   shall have 30 days after receipt by or service on that defendant of the initial pleading or summons .

                                  20   . . to file the notice of removal.” 28 U.S.C. § 1446(b)(2)(B). “If defendants are served at different

                                  21   times, and a later-served defendant files a notice of removal, any earlier-served defendant may

                                  22   consent to the removal even though that earlier-served defendant did not previously initiate or

                                  23   consent to removal.” 28 U.S.C. § 1446(b)(2)(C).

                                  24          Generally, a summons must be served on each defendant with a copy of the complaint. FED.

                                  25   R. CIV. P. 4(c)(1). An individual “may be served in a judicial district of the United States by:

                                  26                  (1) following state law for serving a summons in an action brought in
                                                      courts of general jurisdiction in the state where the district court is
                                  27                  located or where service is made; or
                                                      (2) doing any of the following:
                                  28
                                                                                          2
                                            Case 3:20-cv-08058-SI Document 14 Filed 08/17/21 Page 3 of 4



                                                      (A) delivering a copy of the summons and of the complaint to the
                                   1                  individual personally;
                                   2                  (B) leaving a copy of each at the individual's dwelling or usual place
                                                      of abode with someone of suitable age and discretion who resides
                                   3                  there; or
                                   4                  (C) delivering a copy of each to an agent authorized by appointment
                                                      or by law to receive service of process.
                                   5
                                              FED. R. CIV. P. 4(e).
                                   6

                                   7
                                                                                 DISCUSSION
                                   8
                                              Plaintiff argues Defendant Beshue’s removal was untimely because Defendant Beshue was
                                   9
                                       personally served on October 13, 2020, more than thirty days before removal. Dkt. No. 9 at 5.
                                  10
                                       Defendant Beshue argues removal was proper because Defendant Beshue was served on May 3,
                                  11
                                       2021. Dkt. No. 13 at 3.
                                  12
Northern District of California




                                              Plaintiff has failed to demonstrate that service was valid on October 13, 2020.          See
 United States District Court




                                  13
                                       Brockmeyer v. May, 383 F.3d 798, 801 (9th Cir. 2004) (“Once service is challenged, plaintiffs bear
                                  14
                                       the burden of establishing that service was valid.”). Plaintiff failed to provide evidence showing
                                  15
                                       that the city clerk, Andrea Brosnan, was Defendant Beshue’s agent or authorized to accept service
                                  16
                                       on Defendant Beshue’s behalf. See Pochiro v. Prudential Ins. Co., 827 F.2d 1246, 1248-249 (9th
                                  17
                                       Cir. 1987) (explaining service on the defendant's law firm was ineffective absent specific authority
                                  18
                                       from the defendant); International Metaphysical Ministry Inc. v. Schaefer, 18-cv-4524-SBA, 2018
                                  19
                                       WL 10560778 at *3 (N.D. Cal. Nov. 21, 2018) (“To effectuate service through an agent, that agent
                                  20
                                       must have specific authority from his or her principal to accept service . . . agency cannot be
                                  21
                                       established by the putative agent's conduct.”). Indeed, the complaint and summons did not identify
                                  22
                                       Defendant Behue and the March 31, 2021 email from plaintiff’s counsel to defense counsel
                                  23
                                       demonstrates plaintiff did not know the identity of “nurse Goodai (or Godai)” until after defense
                                  24
                                       counsel was able to identify Defendant Giday Beshue. Dkt. No. 13-11, Ex. A. There is no evidence
                                  25
                                       that Defendant Beshue had actual notice of the original complaint and Defendant Beshue did not
                                  26
                                       appear in court until after the FAC was served on May 3, 2021. See Crowley v. Bannister, 734 F.3d
                                  27
                                       967, 975 (9th Cir. 2013) (“Rule 4 is a flexible rule that should be liberally construed so long as a
                                  28
                                                                                        3
                                            Case 3:20-cv-08058-SI Document 14 Filed 08/17/21 Page 4 of 4




                                   1   party receives sufficient notice of the complaint.”) (internal citations and quotations omitted)

                                   2          Given that Defendant Beshue was served on May 3, 2021, Defendant Beshue had until June

                                   3   2, 2021 to remove. See Murphy Bros., 526 U.S. 344, 347-48 (1999) (“a named defendant's time

                                   4   to remove is triggered by simultaneous service of the summons and complaint, or receipt of the

                                   5   complaint, “through service or otherwise,” after and apart from service of the summons, but not by

                                   6   mere receipt of the complaint unattended by any formal service.”). On June 1, 2021, Defendant

                                   7   Beshue removed the case with Defendant the City’s consent. See 28 U.S.C. § 1446(b)(2)(C) (“If

                                   8   defendants are served at different times, and a later-served defendant files a notice of removal, any

                                   9   earlier-served defendant may consent to the removal even though that earlier-served defendant did

                                  10   not previously initiate or consent to removal.”). Accordingly, Defendant Beshue’s removal was

                                  11   proper and plaintiff’s motion to remand is DENIED.

                                  12
Northern District of California
 United States District Court




                                  13                                             CONCLUSION

                                  14          For the foregoing reasons and for good cause shown, the Court DENIES plaintiff’s motion

                                  15   to remand.

                                  16          IT IS SO ORDERED.

                                  17   Dated: August 17, 2021

                                  18                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
